MERRITT, Circuit Judge,
concurring.
I agree with the result reached by the Court. But the length and elaborateness of the Court’s opinion, to' some extent, disguises rather than reveals the clarity of the law we must follow. The law offers us no leeway here to decide the case otherwise.
On the Michigan home rule issue, we must follow state law. Michigan law is clear that the state legislature may change the composition and governance of the Detroit school board by statute. And we have already decided the Voting Rights Act issues raised here in our recent case upholding Ohio’s same statute changing the Cleveland school board.-
The home rule provision of the Michigan Constitution of 1963, Article 7, § 22, states that each municipality has the power to adopt a city charter and to adopt “ordinances related to its municipal concerns, property and government, subject to the Constitution and law.” The education article of the Michigan Constitution, Article 8, then provides in § 2 that “the legislature shall maintain and support a system of free public elementary and secondary schools as defined by law.” The legislative branch provisions in Article 4 state at § 29 that the legislature “shall pass no local or special act in any case where a general act can be made applicable” unless “approved by two-thirds of the members elected to and serving in each house and by a majority of the electors voting thereon in the district affected.” These provisions come from the earlier Michigan Constitution of 1908.
Under Michigan law we have no alternative but to uphold the validity of the Michigan legislation now before us. The case of Burton v. Lindsay, 184 Mich. 250, 151 N.W. 48 (1915), is directly in point. In Burton v. Lindsay, the Michigan Supreme Court held that legislation, Act No. 251, Public Acts of 1913, applicable only to the school system in the City of Detroit, was valid. The act in question in Burton v. Lindsay, like the legislation now before us, was designed to change the composition of *373the school board in Detroit. The opinion in Burton v. Lindsay states that the act’s “expressed purpose is that, in districts coextensive with a city having a population of 250,000 or more [Detroit only] the board of education shall consist of seven members elected at large.... ” 184 Mich, at 255-56, 151 N.W. 48. By such legislation, the Michigan Legislature altered Detroit’s board of education. The Court said that there was no need for “a referendum to determine whether it shall or shall not be effective ... because the act is not local in character.” 184 Mich, at 256, 151 N.W. 48. The Supreme Court of Michigan has not overruled the case on this point, nor did the Constitutional Convention of 1963, or a later legislature. Burton v. Lindsay answers the state-law home rule issue now before us.
I agree with the Court that Mixon v. Ohio, 193 F.3d 389 (6th Cir.1999), is directly in point and necessarily controls the outcome of this case under the Voting Rights Act. For these reasons, I would affirm the judgment of the District Court.